Name: Commission Regulation (EEC) No 1327/92 of 22 May 1992 fixing the maximum buying-in price and the quantities of beef bought in for the 69th partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5. 92 Official Journal of the European Communities No L 140/29 COMMISSION REGULATION (EEC) No 1327/92 of 22 May 1992 fixing the maximum buying-in price and the quantities of beef bought in for the 69th partial invitation to tender under Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the scale of the quantities awarded warrants the application of the possibility provided for in Article 13 (2) of Regulation (EEC) No 859/89 of extending the period during which the intervention products are to be deliv ­ ered by one week ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (8) thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 695/92 (4), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender ^, as last amended by Regulation (EEC) No 1 252/92 (6); Article 1 For the 69th partial invitation to tender opened by Regu ­ lation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 258,49 per 100 kilograms of carcases or half ­ carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 30 776 tonnes ; (b) for category C :  the maximum buying-in price is hereby fixed at ECU 258,49 per 100 kilograms of carcases or half ­ carcases of quality R3,  the maximum quantity accepted of carcases or half-carcases is hereby fixed at 11 770 tonnes. Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 1 2 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted, without, however, exceeding the average national or regional market price plus the amount mentioned in paragraph 1 ; whereas, however, pursuant to Article 5 of that Regulation, where the intervention agen ­ cies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying in to the quanti ­ ties they can take over ; Article 2 By derogation from the first sentence of Article 1 3 (2) of Regulation (EEC) No 859/89 the time limit for delivery to intervention stores is extended by one week. Whereas, after the tenders submitted for the 69th partial invitation to tender have been examined and taking account, pursuant to Article 6 (1 ) of Regulation (EEC) (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 91 , 4. 4. 1989, p. 5 . 0 OJ No L 74, 20. 3 . 1992, p . 42. 0 OJ No L 159, 10. 6. 1989, p. 36. M OJ No L 131 , 16. 5 . 1992, p. 10. Article 3 This Regulation shall enter into force on 25 May 1992. No L 140/30 Official Journal of the European Communities 23. 5 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1992. For the Commission Ray MAC SHARRY Member of the Commission